Title: To James Madison from Edward Carrington, 23 September 1787
From: Carrington, Edward
To: Madison, James


My dear Sir,
New York Sept. 23. 1787
The Gentlemen who have arrived from the Convention inform us that you are on the way to join us—least, however, you may, under a supposition that the State of the delegation is such as to admit of your absence, indulge yourself in leisurely movements, after the fatiguing time you have had, I take this precaution to apprise you that the same schism which unfortunately happened in our State in Philadelphia, threatens us here also. One of our Colleagues Mr. R. H. Lee is forming propositions for essential alterations in the Constitution, which will, in effect, be to oppose it. Another, Mr. Grayson, dislikes it, and is, at best for giving it only a Silent passage to the States. Mr. H. Lee joins me in opinion that it ought to be warmly recommended to ensure its adoption. A lukewarmness in Congress will be made a ground of opposition by the unfreindly in the States. Those who have hitherto wished to bring the conduct of Congress into contempt, will in this case be ready to declare it truly respectable.
Next wednesday is fixed for taking under consideration this business, and I ardently wish you could be with us.
The New York faction is rather active in spreading the seeds of opposition—this, however, has been expected, and will not make an impression so injurious as the same circumstance would in some other States. Colo. Hamilton has boldly taken his ground in the public papers and, having truth and propriety on his side, it is to be hoped he will stem the torrent of folly and inequity.
I do not implicitly accede, in sentiment, to every article of the scheme proposed by the convention, but I see not how my utmost wishes are to be gratified until I can withdraw from society. So long as I find it necessary to combine my strength and interests with others, I must be satisfied to make some sacrifices to the general accommodation. I am my dear Sir with great sincerity Your Freind & Humble Servt.
Ed. Carrington
